Citation Nr: 1645111	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-04 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypothyroidism due to treatment for Grave's disease. 

3.  Entitlement to service connection for left heel spurs.

4.  Entitlement to service connection for right heel spurs.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a left ankle disorder, to include residuals from a stress reaction.

7.  Entitlement to service connection for a right ankle disorder.

8.  Entitlement to service connection for a left hip disorder.

9.  Entitlement to service connection for a right hip disorder.

10.  Entitlement to service connection for chronic fatigue syndrome.

11.  Entitlement to service connection for fibromyalgia, to include as secondary to a service-connected disability.  

12.  Entitlement to service connection for a respiratory disorder, to include upper respiratory infections.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The appellant had an initial period of active duty for training (ACDUTRA) from July 1983 to December 1983, with various subsequent periods of inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2014, the appellant requested a Board hearing.  In September 2016, she received notification that a video conference hearing was scheduled for October 21, 2016.  Unfortunately, she did not appear at the hearing, and has neither requested a new hearing, nor provided good cause for her absence.  As such, the appellant's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2015).

The issue of entitlement to total disability rating due to individual unemployability (TDIU) has been raised by the appellant in her October 2011 application for TDIU, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) as the appellant did not have a service-connected disability.  However, this decision grants her service-connection for an acquired psychiatric disability.  As such, the Board does not have jurisdiction over the claim for TDIU, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for fibromyalgia, a respiratory disorder, and a left ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The appellant's acquired psychiatric disability is due to military sexual trauma experienced during her period of ACDUTRA.

2.  The appellant's currently diagnosed hypothyroidism due to treatment for Grave's disease and bilateral heel spurs neither began during nor were otherwise caused by her period of ACDUTRA.

3.  The appellant does not have a chronic lumbar spine disability or a chronic left ankle disability, and low back pain and left ankle pain are not disabilities for VA purposes.

4.  The appellant does not have a right ankle disorder, bilateral hip disorder, or chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for hypothyroidism due to treatment for Grave's disease have not been met.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3. The criteria for service connection for left heel spurs have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for right heel spurs have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  The criteria for service connection for a left hip disorder have not been met 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

7.  The criteria for service connection for a right hip disorder have not been met. § 11310 (West 2014); 38 C.F.R. § 3.303 (2015).

8.  The criteria for service connection for a chronic fatigue syndrome have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  In this case, required notice was met, and neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the appellant was offered the opportunity to testify before the Board, but she did not appear at the scheduled October 2016 hearing.

The appellant was also provided VA examinations for her acquired psychiatric disability, hyperthyroidism, and bilateral ankle disorders (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the appellant's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the appellant nor her representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
No VA examinations were requested in relation to the other issues currently on appeal, which are entitlement to service connection for bilateral heel spurs, a lumbar spine disorder, a left hip disorder, a right hip disorder, and chronic fatigue syndrome.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, has a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating any of the above claims on appeal.  See 38 U.S.C. § 5103A(a).  As discussed below, the record does not show any competent evidence establishing that the appellant has been diagnosed with or found to have persistent symptoms of a chronic lumbar spine disorder, a bilateral hip disorder, or chronic fatigue syndrome, that any of these issues occurred during her period of ACDUTA, or evidence that any of these issues may be associated with her period of ACDUTRA.  As such, elements (1), (2), and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide VA examinations or obtain opinions regarding these issues.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the appellant with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claim.  Essentially, beyond the appellant's statements, no evidence is of record to suggest that these issues either began during or were otherwise caused by her period of ACDUTRA.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established for injury or disease incurred or aggravated during a period of active duty for training (ACDUTRA).  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Inactive duty for training (INACDUTRA) is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active duty also includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6(e).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA is not defined at "active" service unless the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.

Acquired Psychiatric Disability

The appellant is seeking service connection for an acquired psychiatric disability, which was denied by the March 2012 rating decision.  She asserts her acquired psychiatric disability is due to military sexual trauma that occurred during basic training.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The appellant's STRs show that at her March 1983 intake examination, she denied having any psychiatric symptoms.  In addition, she had a normal psychiatric examination and no psychiatric diagnosis was noted.  As such, the presumption of soundness attaches to the appellant's case.  STRs do not show any complaints, symptoms, or diagnosis for an acquired psychiatric disorder.

At a January 2001 SSA psychiatric consultative examination, the appellant reported that she was raped in her 20s, which would be approximately the time of her period of ACDUTRA.

In September 2011, the appellant reported that she was raped during basic training.

In October 2011, a friend of the appellant reported that the appellant told her that she had been raped during basic training.

In February 2012, the appellant was afforded a VA examination.  After reviewing the appellant's claims file, interviewing the appellant, and conducting an examination, the examiner opined that the appellant's PTSD most likely was caused by or a result of the appellant's reported military sexual trauma.

In April 2012, another friend of the appellant reported that the appellant told her that she was raped during basic training.

In this case, the Board finds no reason to doubt the appellant's credibility or the credibility of her friends.  Furthermore, the appellant's military sexual trauma was also reflected in her SSA records from 2001, well prior to filing her service connection claim.  As such, the Board finds that the appellant experienced military sexual trauma during her period of ACDUTRA.

The February 2012 VA examiner's opinion is given great probative value as he explained the reasoning behind the opinion and grounded his conclusion in the medical evidence of record.

As such, the criteria for service connection for an acquired psychiatric disability have been met and the appellant's claim is granted.

Hypothyroidism due to Treatment for Grave's Disease and Bilateral Heel Spurs

The appellant is seeking service connection hypothyroidism due to treatment for Grave's disease and bilateral heel spurs, which were denied by the March 2012 rating decision.

The appellant's STRs from her period of ACDUTRA do not contain any complaints, symptoms, or treatment for hypothyroidism, Grave's disease, or bilateral heel spurs.

The appellant was diagnosed with Grave's disease in 1985.  She was treated with irradiated iodine, which resulted in her hypothyroidism.  She continues to treat her hypothyroidism with medications.  However, the record does not show any specific treatment for her bilateral heel spurs.

The appellant was afforded a VA examination for her hypothyroidism in February 2012.  After reviewing the appellant's claims file, interviewing the appellant, and conducting an examination, the examiner opined that the appellant's hypothyroidism was less likely than not due to her period of ACDUTRA as the appellant's STRs contained no diagnosis or early treatment for any aspect of thyroid disease.

The appellant also was afforded a VA examination for her bilateral ankle disorders in February 2012, which is discussed more fully below.  Bilateral ankle x-rays showed bilateral heel spurs.

The appellant has not submitted any medical evidence supporting her contention that her hypothyroidism due to treatment for Grave's disease or her bilateral heel spurs were the result of her period of ACDUTRA.  VA obtained medical examinations in an effort to support the appellant is establishing her claims.  

The appellant's STRs do not document any treatment or diagnosis for hypothyroidism, Grave's disease, or bilateral heel spurs.  The Board observes that the appellant was diagnosed with Grave's disease almost two years after her period of ACDUTRA.  She received treatment with irradiated iodine, which resulted in her hypothyroidism.  As such, the record supports the opinion of the VA examiner, who opined that the appellant's hypothyroidism was less likely than not due to her period of ACDUTRA.  As this opinion is consistent with the evidence of record, it is given great probative weight.  Furthermore, the appellant was not diagnosed with heel spurs until over two decades after her period of ACDUTRA.

In addition, the appellant has not submitted any evidence supporting her assertions that her hypothyroidism, Grave's disease, or bilateral heel spurs are due to her period of ACDUTRA.

Moreover, the appellant is not shown to have the medical training or expertise to address the etiology of hypothyroidism, Grave's disease, or bilateral heel spurs as such is a medically complex question.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of hyperthyroidism, Grave's disease, and bilateral heel spurs, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hyperthyroidism, Grave's disease, and heel spurs are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical tests are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that appellant is competent to report perceived symptoms of hyperthyroidism, Grave's disease, and bilateral heel spurs, she has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that she has received any special training or acquired any medical expertise in evaluating hyperthyroidism, Grave's disease, or heel spurs.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value in the determination of the etiology of the appellant's hyperthyroidism, Grave's disease, or bilateral heel spurs.

Accordingly, the criteria for service connection have not been, and the appellant's claims are denied.


Lumbar Spine Disorder and Left Ankle Disorder

The appellant is seeking service connection a lumbar spine disorder and a left ankle disorder, which were denied by the March 2012 rating decision.  She asserts she injured her back and left ankle during ACDUTRA.

The appellant's STRs show that she complained of low back pain for many weeks in September 1983.  On examination, she retained normal range of motion but had some tenderness.  She was diagnosed with a low back strain.  She treated for left ankle pain in October 1983.  X-rays of her left ankle were normal, but a bone scan showed increased osteoblast activity involving the distal fibula.  Otherwise, STRs do not contain any other symptoms, complaints, or treatment for her back or left ankle during her period of ACDUTRA.  In addition, STRs do not show she was diagnosed with any chronic lumbar spine disability or chronic left ankle disability.

The appellant's medical treatment records after her period of ACDUTRA do not show any complaints, treatment, or diagnosis regarding her back until November 1990, which were only complaints of low back pain, and no evidence of  any specific treatment for her left ankle, although it is noted she treated for general joint complaints due to her fibromyalgia.  During a May 1994 examination, she had a normal gait, grossly intact range of motion in her arms and legs, normal reflexes, and good coordination.  Later in October 2011, she once again complained of low back pain.  However, her medical records contain no evidence of a chronic lumbar spine disability.

The appellant was afforded a VA examination for her left ankle in January 2012.  She reported having left ankle problems during her period of ACDUTRA.  The examiner had the opportunity to review the appellant's claims file, interview the appellant, and conduct an examination.  The examiner noted that left ankle x-rays did not show arthritis.  The examiner reported that that the appellant did not have any significant residuals from her left ankle complaints during her period of ACDUTRA.

While the appellant has reported low back pain and left ankle pain, pain is not a disability for which VA compensation can be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board has considered the appellant's own account of having a lumbar spine disorder and left ankle disorder, but finds that she is not competent in this case to diagnose such disorders.  She has not identified a readily observable lumbar spine or left ankle abnormality, and given that back and ankle diseases are typically processes that are not observable in a manner that allows a layperson to identify and underlying pathological process or to distinguish common symptoms such as pain from a back or ankle disorder versus any variety of potential origins, the Board finds that diagnoses of a lumbar spine disability and a left ankle disability in this case requires medical evidence. 

Accordingly, the criteria for service connection have not been, and the appellant's claims are denied.

Right Ankle Disorder, Bilateral Hip Disorders, Chronic Fatigue Syndrome

The appellant is seeking service connection a right ankle disorder, bilateral hip disorder, bilateral heel spurs, and chronic fatigue syndrome, which were denied by the March 2012 rating decision.  She asserts that these are all due to her period of ACDUTRA.

The appellant's STRs from her period of ACDUTRA do not show any complaints, symptoms, treatment, or diagnosis for a right ankle disorder, bilateral hip disorder, or chronic fatigue syndrome.

The appellant's treatment records after her period of ACDUTRA likewise do not show any complaints, symptoms, treatment, or diagnosis for a right ankle disorder, bilateral hip disorder, or chronic fatigue syndrome.  The record does not show that any right ankle disorder, bilateral hip disorder, or chronic fatigue syndrome has ever been diagnosed.

As such, the record does not show any current diagnosis of a right ankle disorder, bilateral hip disorder, bilateral heel spurs, and chronic fatigue syndrome.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer, 210 F.3d 1351, 1353; Giplin, 155 F.3d 1353; Brammer, 3 Vet. App. 223, 225.  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain, 21 Vet. App. 319; see also Romanowsky, 26 Vet. App. 289.

Accordingly, the criteria for service connection have not been, and the appellant's claims are denied.










ORDER

Service connection for an acquired psychiatric disability is granted. 

Service connection for hypothyroidism is denied.

Service connection for left heel spurs is denied.

Service connection for right heel spurs is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for chronic fatigue syndrome is denied.


REMAND

Regarding the appellant's fibromyalgia, she asserts that her fibromyalgia is due to her military sexual trauma, for she has been granted service-connection herein.  Her medical records show that she was prescribed Prozac, a medication to treat mental health symptoms, for her fibromyalgia.

Regarding the appellant's respiratory disorder, she asserts that her respiratory disorder is due to her period of ACDUTRA.  Her STRs show that she treated for an upper respiratory infection in September 1983.  Her medical records show that she experienced an upper respiratory tract infection in 2011.  She asserts that she has had respiratory problems since her period of ACDUTRA.

As such, the duty to provide an examination has been triggered to determine the etiology of the appellant's fibromyalgia and respiratory disorder.

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA examination to assist in determining the nature and etiology of her diagnosed fibromyalgia.  The claims file should be provided to the examiner.  The examiner should offer the following opinions, with a complete rationale:   

a)  Is it at least as likely as not (50 percent or greater probability) that the appellant's fibromyalgia is etiologically related to her period of ACDUTRA?  

b)  Is it at least as likely as not (50 percent or greater) that the appellant's fibromyalgia was either caused or aggravated (i.e. permanently made worse beyond the natural progression of the disability) by her service-connected acquired psychiatric disorder?  

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  "At least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Schedule the appellant for a VA examination to assess her claimed respiratory disorder.  The examiner should diagnose any current respiratory disorder.  The examiner should then opine as to whether it is at least as likely as not (50 percent or greater) that such a disability is etiologically related to her period of ACDUTRA.  In so doing, the examiner should consider the appellants' STRs and recent medical records showing treatment for a respiratory infection.  A complete rationale for any opinion provided should be offered.

3.  Then readjudicate the claims remaining on appeal.  If the claims remain denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


